Exhibit 12 ALLETE Computation of Ratios of Earnings to Fixed Charges (Unaudited) Year Ended December 31 Millions Earnings, as defined: Pretax Income Before Non-Controlling Interest Add: Fixed Charges Less:Non-Controlling Interest (a) – Undistributed Income from Less than 50 percent Owned Equity Investment Total Earnings as defined Fixed Charges: Interest on Long-Term Debt Other Interest Charges Interest Component of All Rentals (b) Total Fixed Charges Ratio of Earnings to Fixed Charges (a)Pretax income of subsidiaries that have not incurred fixed charges. (b)Represents interest portion of rents estimated at 33 1/3 percent.
